DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 21 recites a method for generating a globally verifiable unique identifier (GVUI) based on a wallet token retrieved from a message broker in response to a request from a requestor and sending the GVUI to the requestor. The method further comprises a verifier to verify an authenticity of the GVUI using metadata comprising the wallet token and one more cryptographic key. The metadata is generated and written in a blockchain in a N-Dimensional blockchain structure identified by a blockchain identifier retrieved from the message broker. 
As set forth in MPEP 2106.04(a)(2)(III) The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. 
The limitations of claim 21 as noted above are mental processes that "can be performed in the human mind, or by a human using a pen and paper". 
For example, a user’s mind can generate in his/her mind an identifier, e.g., 11111, in response to a request from his/her mind, based on a wallet token, e.g., 11, obtained from a list in a paper, wherein the identifier, e.g., 11111, is verified in his/her mind using 11 as the wallet token and 111 as a crypto key. The wallet token, e.g., 11, and crypto key, e.g., 1111, is written to a blockchain of a blockchain structure in the paper as shown below, wherein the blockchain is identified by an ID obtained from the list.

    PNG
    media_image1.png
    442
    590
    media_image1.png
    Greyscale
 

Independent claims 28 and 35 includes features analogous to claim 21. 
Independent claims 21, 28 & 35 further recite additional limitations of one or more processors and a memory. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  

Claims 21, 28 & 35 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claims 22-27, 29-34 & 36-39 depend from claims 21, 28 & 35 and are rejected at least by virtue of their dependency. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40, especially claims 21, 28 & 35, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,853,354 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

APPLICATION 17/097,081
21. (New) A method, comprising: 


in response to a request from a requestor to create a globally verifiable unique identifier (GVUI), 
retrieving, by one or more processors, 
a wallet token and 
a blockchain identifier from a message broker, 
wherein the blockchain identifier identifies a blockchain in an N-Dimensional blockchain structure; 
generating, by the one or more processors, metadata comprising the wallet token and one or more cryptographic keys; 
writing, by the one or more processors, the metadata to the blockchain in the N-Dimensional blockchain structure identified by the blockchain identifier; 


generating, by the one or more processors, the GVUI based on the wallet token;

sending, by the one or more processors, the GVUI to the requestor; and 
providing, by the one or more processors, a verifier service to subsequently verify an authenticity of the GVUI using the metadata.  

U.S. Patent No. 10,853,354 B2
A computer implemented method for creating globally verifiable unique identifiers (GVUIs), comprising (Claim 8): 
receiving, by the one or more processors, a creation request to create a set of GVUIs from a requestor (Claim 8); 
retrieving, by the one or more processors,
a unique tag (Claim 8) and 
a blockchain identifier from a message broker (Claim 8), 
wherein the blockchain identifier identifies a corresponding blockchain in the plurality of blockchains (Claim 8); 
metadata comprising the unique tag and a public key is generated (Claim 8 & Claim 9);

writing the unique tag and the public key to the plurality of blockchains (Claim 8 & Claim 9), wherein the blockchain identifier identifies a corresponding blockchain in the plurality of blockchains that stores the unique tag (Claim 8);
generating, by the one or more processors, the set of GVUIs based on the retrieved unique tags (Claim 8); and
 sending, by the one or more processors, the set of GVUIs to the requestor (Claim 8);
verifying the provenance of a GVUI in the set of GVUIs (Claim 10), wherein the metadata is verifiably signed and signifies a trusted origination of the metadata (Claim 9).



Claims 28 & 35 include features analogous to claim 21. Claims 28 & 35 are rejected for at least the reasons as noted with regard to claim 21.

Claims 22-27, 29-34 & 36-40 are rejected at least by virtue of their dependencies from claims 21, 28 & 35.

Allowable Subject Matter
Claims 21-40 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C § 101 and a Terminal Disclaimer is filed to obviate the Double Patenting Rejection set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        July 11, 2022